DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A from the group of the conductive line, Species D from the group of the tip insulator, Species F from the group of the variable ring, Species I from the group of the cauterization protrusion, and Species K from the group of the guide hole, in the reply filed on September 21st, 2022 is acknowledged. Claim 8 recites “the other side of the tip insulator is tapered in the direction opposite to one side of the tip insulator” which reads on non-elected Species E so therefore, claim 8 is withdrawn. Claim 14 depends on a non-elected claim (claim 13) and therefore has been withdrawn by virtue of its dependency. Therefore, the examined claims are 1-3, 6-7, 9-12, 15-18, 20-24 & 26. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show fixing portion 477 as described in paragraphs [00104]-[00105] the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6 & 17 are objected to because of the following informalities:  
Claim 1, line 8: “a stent is positioned is formed” should read --a stent is positioned, is formed--,
Claim 1, line 9: “the electrocautery tip inside” should read --the electrocautery tip, inside--, 
Claim 6, line 2: “comprises” should read --comprises:--,
Claim 17, line 2: “is positioned in plural with” should read --further comprises a plurality of cauterization protrusions with--,
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a moving adjustment unit” in claim 22.
In reference to the specification, “The moving adjustment unit 475 can be configured to include an uneven portion 476 and a fixing portion 477” in [00104] such that the moving adjustment unit in claim 22 is to be interpreted as a collection of mechanical structures. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-7, 9-12, 15-18, 20-24 & 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the human body tissue” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 6-7, 9-12, 15-18, 20-24 & 26 are rejected by virtue of their dependency on claim 1. 
Claim 2 recites the limitation "the internal central side" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the outer circumference" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the longitudinal direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the outer circumferential surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the other side portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the other side" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the same direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the outer circumference" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the outside of the variable ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the same direction” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the inner circumference of the variable ring” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the outer circumference of the variable ring” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the outside surface of the tip electrode body” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the plurality of cauterization protrusions” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the moving direction” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the movement” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the longitudinal direction of the movable bar” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “the other side” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “the size smaller” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, the claim recites “a tip guide hole of the tip electrode body” and it is unclear if this is the same “tip guide hole” as stated in claim 7, from which claim 21 depends. For examination purposes, “a tip guide hole of the tip electrode body” will be interpreted as “the tip guide hole of the tip electrode body” (of claim 7). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim crosses statutory categories when a process of “the delivery portion gradually moves and supplies the stent into the human body tissue” is being actively claimed in a machine claim. For examination purposes, “the delivery portion gradually moves and supplies the stent into the human body tissue” will be interpreted as “the delivery portion is configured to move and supply the stent to the human body tissue” such that the claim will be considered as an apparatus claim and the language that indicates a process will be considered as functional language. 

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim recites “the delivery portion gradually moves and supplies the stent into the human body tissue” which infers that the human body is positively recited as part of the claim. Applicant is directed to change the claim language to --the delivery portion is configured to gradually move and supply the stent into human body tissue--, or similar language to overcome the 101 rejection. 
Claims 2-3, 6-7, 9-12, 15-18, 20-24 & 26 are also rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (U.S. Pub. No. 2015/0133925, cited in IDS), herein referred to as “Sun”. 
Regarding claim 1, Sun teaches a stent delivery system with a mono-polar electrocautery tip (Abstract: a one-piece stent implanter … with a cautery tip; where in a singular electrode configuration, it is monopolar), comprising: 
a connector portion (section of device comprising reference nos. 13-17) connected to an external current source (via conductive socket 15; [0015]: the power supply is plugged onto the conductive socket so that the cautery tip is energized); 
an electrocautery tip (cautery tip 1) connected to the connector portion by a conductive line (inner pipe 3; [0009]: a conductive socket which is electrically connected with the inner pipe made from metal conductive materials, and the cautery tip is also made from metal conductive materials); and 
a delivery portion (section of device comprising reference nos. 2-11) having one side connected to the electrocautery tip (see Fig. 1 via developing ring 2), having the other side connected to the connector portion (via lock nut 11), and having the conductive line for connecting the electrocautery tip ([0027]: the top of the inner pipe is fixedly connected to the cautery tip; where inner pipe 3 is within middle pipe 6, see Fig. 5) and the connector portion positioned therein (see Figs. 1 & 5 where the stainless steel pipe 12 (of rear handle 14) is positioned within outer pipe 7), 
wherein a stent space portion (the region where stent 4 is occupying) in which a stent (stent 4) is positioned is formed adjacent to the electrocautery tip (see Fig. 1) inside the delivery portion (Abstract: the outer pipe is internally provided with a middle pipe and a stent; see Fig. 3 where a portion of cautery tip 1 resides within the delivery portion), and the delivery portion gradually moves and supplies the stent into the human body tissue ([0008]: When the front handle is retreated along the stainless steel pipe, the outer pipe simultaneously retreats and separates from the cautery tip, positions of the middle pipe and the rear handle remain unchanged, and the stent is automatically released).  
Regarding claim 2, Sun teaches wherein the delivery portion comprises: 
a first internal tube having the conductive line connected to the electrocautery tip positioned therein ([0014]: In the invention, the external surface of the inner pipe 3 is provided with an insulating coating or an insulating layer; where the insulative layer is the first internal tube), and having an inner hole formed at the internal central side thereof (see Fig. 4 for where the conductive socket 15 connects to inner pipe 3; [0034]: the near-end of the inner pipe passes through the cushion block and is pressed by the conductive socket 15 from the upper end); 
a second internal tube (middle pipe 6) positioned to surround a portion of the outer circumference of the first internal tube (see Fig. 5), and provided to be connected to the first internal tube to be integrally moved ([0034]: the middle pipe 6 is sheathed on and articulated with the stainless steel pipe 12, both the stainless steel pipe and the middle pipe 6 are sheathed outside the inner pipe 3); and 
an external tube (outer pipe 7) positioned to surround the second internal tube ([0034]: the outer pipe 7 is sheathed outside the stainless steel pipe).  
Regarding claim 3, Sun teaches wherein the first internal tube is an insulating coating material ([0014]: In the invention, the external surface of the inner pipe is provided with an insulating coating or an insulating layer), and the conductive line is formed integrally with the first internal tube (where a layer on a surface is seen an integral structure) and positioned in a straight- line form along the longitudinal direction of the first internal tube (see Figs. 1-2 & 5).  
Regarding claim 6, Sun teaches wherein the delivery portion (section of device comprising reference nos. 2-10) further comprises: 
a first grip portion (front handle 10) connected to the external tube (outer pipe 7); and 
a second grip portion (rear handle 14) connected to the second internal tube by a movable bar (stainless steel pipe 12), 
wherein the connector portion (section of device comprising reference nos. 13-17) is positioned on the second grip portion (where the connector portion includes rear handle 14), and the first internal tube ([0014]: In the invention, the external surface of the inner pipe 3 is provided with an insulating coating or an insulating layer; where the insulative layer is the first internal tube) is positioned by passing through the movable bar and the second grip portion (see Fig. 4 where inner pipe 3/insulative layer is within stainless steel pipe 12 within rear handle 14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7, 9 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 1 above, and further in view of Howard et al. (U.S. Pub. No. 20150342770), herein referred to as “Howard”.
Regarding claim 7, Sun fails to disclose wherein the electrocautery tip comprises: 
a tip electrode body having a tip guide hole, which is passed through, formed therein, having one side portion of the outer circumferential surface tapered in one direction, and having the other side portion of the outer circumferential surface connected to the conductive line; and 
a tip insulator having one side connected to the other side portion of the tip electrode body, and having the other side connected to the delivery portion.  
However, Howard discloses a stent delivery system with a mono-polar electrocautery tip (Abstract: stent delivery systems … a cutting electrode may be disposed at the distal end of the system), wherein the electrocautery tip (distal end 14) comprises:
a tip electrode body (cutting electrode 48) having a tip guide hole (inner tubular member 40; [0071]: A cutting electrode 48 may be disposed about the inner tubular member 40), which is passed through, formed therein ([0071]: The introducer tip 22 may be heat shrunk over the cutting electrode 48 and the distal end region 58 of the inner tubular member 40 to insulate the cutting electrode 48 as well as to dilate an opening formed by the cutting electrode 48), having one side portion of the outer circumferential surface tapered in one direction ([0071]: introducer tip 22 may be tapered), and having the other side portion of the outer circumferential surface connected to the conductive line ([0071]: the cutting electrode 48 may be in communication with the same RF generation console as the heating electrodes 46; [0066]: The electrodes 46 may be connected to the RF generation console through one or more electrical conductors 17); 
and a tip insulator (introducer tip 22) having one side connected to the other side portion of the tip electrode body (see Fig. 2 where the distalmost portion of introducer tip 22 is connected to the electrode 48), and having the other side connected to the delivery portion (see Fig. 2; [0071]: introducer tip 22 may be heat shrunk over the cutting electrode 48 and the distal end region 58 of the inner tubular member 40).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the electrocautery tip of Sun to the electrocautery tip of Howard for the purpose of exposing only a portion of the electrode, for insulating the cutting electrode and the tapered shape of the introducer tip facilitating dilation of the opening formed by the cutting electrode (Howard: [0071]: The cutting electrode 48 may be an annular ring having an inner diameter similar to an outer diameter of the inner tubular member 40. A distal end 64 of the cutting electrode 48 may generally align with the distal end 14 of the catheter shaft 12 such that only the distal edge of the cutting electrode 48 is exposed. The introducer tip 22 may be heat shrunk over the cutting electrode 48 and the distal end region 58 of the inner tubular member 40 to insulate the cutting electrode 48 as well as to dilate an opening formed by the cutting electrode 48. It is contemplated that the introducer tip 22 may be tapered to allow the distal edge of the cutting electrode 48 to be exposed while also insulating the remaining portion of the electrode 48). 
Regarding claim 9, Sun in view of Howard discloses wherein the tip electrode body and the tip insulator (Howard: electrode 48 and introducer tip 22) are provided in a triangular form that a side cross-sectional surface thereof is inclined in the same direction ([0071]: introducer tip 22 may be tapered to allow the distal edge of the cutting electrode 48 to be exposed).  
Regarding claim 21, Sun fails to disclose a guide wire positioned in an inner hole of the first internal tube and a tip guide hole of the tip electrode body, and for guiding the moving direction of the electrocautery tip.  
However, Howard discloses a guide wire positioned in an inner hole of the first internal tube and a tip guide hole of the tip electrode body ([0063]: catheter shaft 12 may further define a lumen 16 (shown in FIG. 2) through which a guidewire; see Fig. 2 where lumen 16 extends through introducer tip 22), and for guiding the moving direction of the electrocautery tip ([0063]: in order to advance the catheter to a predetermined position). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the stent delivery system of Sun to include the guide wire of Howard for the purpose of utilizing the guide wire to advance the catheter to a predetermined position (Howard: [0063]). 

Claims 10 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Howard as applied to claim 7 above, and further in view of Selkee (U.S. Pub. No. 2014/0261985), herein referred to as “Selkee”. 
Regarding claim 10, Sun in view of Howard fail to disclose wherein the electrocautery tip further comprises: 
a coupling portion formed at a portion of the outer circumference of the tip electrode body; and 
a variable ring connected to the coupling portion to vary the size of the tip electrode body.  
However, Selkee discloses wherein the electrocautery tip (catheter tip) further comprises: 
a coupling portion (portion of shaft 10 that is directly beneath the electrode 22) formed at a portion of the outer circumference of the tip electrode body (shaft 10); and 
a variable ring (electrode 22) connected to the coupling portion to vary the size of the tip electrode body (see Fig. 1 where electrode 22 increases the diameter of the catheter tip 30).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electrocautery tip of Sun in view of Howard to the tip of Selkee for the purpose of allowing the ring electrode (variable ring) to be removed or replaced, enabling repairability (Selkee: [0020]). Where in this modification, it is only to the external portion of the electrocautery tip to include the coupling portion and variable ring such that it is placing the coupling portion and variable ring on Howard’s electrocautery tip. 
Regarding claim 15, Sun in view of Howard and Selkee discloses wherein the electrocautery tip (Selke: catheter tip) further comprises: 
an adhesion pad (thermal bonding adhesive film 28) positioned on at least any one side of the coupling portion (see Fig. 1) in order to prevent a gap between the inner circumference of the variable ring and the outer circumference of the tip electrode body ([0049]: the adhesive film 28 reflows to seal voids and air gaps between the ring electrode 22 and outer surface of the tubing 10).   
Regarding claim 16, Sun in view of Howard disclose wherein the electrocautery tip (Howard: distal end 14)  further comprises a cauterization protrusion (distal end 64 of the cutting electrode 48) formed at the outside surface of the tip electrode body ([0071]: A distal end 64 of the cutting electrode 48 may generally align with the distal end 14 of the catheter shaft 12 such that only the distal edge of the cutting electrode 48 is exposed; where in electrosurgical devices, an energized electrode both cuts and cauterizes).  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Howard and Selkee as applied to claim 10 above, and further in view of Brenneman et al. (U.S. Pub. No. 2006/0111704, cited in IDS), herein referred to as “Brenneman”.
Regarding claim 11, Sun in view of Howard and Selkee fail to disclose wherein a portion of the outside of the variable ring is tapered in the same direction as the tip electrode body.  
However, Brenneman discloses a device (catheter apparatus 100) with a mono-polar electrocautery tip ([0090]: monopolar energy), wherein a portion of the outside of the variable ring (electrode structure 22d) is tapered in the same direction as the tip electrode body (tapered tip 21c) (see Fig. 1D; [0096]: A first mesh electrode structure 22d is located on the tapered tip 21c).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the shape of the tapered ring of Sun in view of Howard and Selkee to the tapering of Brenneman for the purpose of engaging the conical end against a wall of the blood vessel and then energizing an electrode at the conical end to create a fistula to an adjacent blood vessel and providing a rigid, tissue dilating tip (Brenneman: [0062], [0088]). 
Regarding claim 12, Sun in view of Howard, Selkee and Brenneman disclose wherein a portion of the outside of the variable ring is tapered at an angle smaller than the tip electrode body (see Fig. 1D right-most portion of electrode 22d comprises a steeper slope (smaller angle) than the tip portion 21c on the left side of electrode 22d).  

Claims 17-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Howard and Selkee as applied to claim 16 above, and further in view of Brown et al. (U.S. Pub. No. 2016/0242846), herein referred to as “Brown”. 
Regarding claim 17, Sun in view of Howard and Selkee fail to disclose wherein the cauterization protrusion is positioned in plural with predetermined intervals interposed therebetween at the outer circumference of the tip electrode body.  
However, Brown discloses wherein the cauterization protrusion (cutting elements 72) is positioned in plural with predetermined intervals interposed therebetween at the outer circumference of the tip electrode body ([0090]: Each cutting element 72 includes a central cutting feature 73 with an arced configuration and outward projections 74 … In some embodiments more than two cutting elements 72 can be embedded in the tip. In some embodiments three or four cutting elements can be embedded in the distal tip; see Figs. 7A-7B).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the cauterization protrusion of Sun in view of Howard and Selkee to the cauterization protrusions of Brown for the purpose of each projection resulting in a linear cut in the tissue radiating outward from a central point and the number of projections corresponding to a number of tissue or valve leaflets (Brown: [0083]). 
Regarding claim 18, Sun in view of Howard, Selkee and Brown disclose wherein the cauterization protrusion (Brown: cutting elements 72) is a straight-line form (see Fig. 7A).  
Regarding claim 20, Sun in view of Howard, Selkee and Brown disclose wherein the plurality of cauterization protrusions (Brown: cutting elements 72) are insulation-coated therebetween in the tip electrode body ([0080]: A portion of the cutting features can be partially embedded in the insulating material).  

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 6 above, and further in view of Hamou et al. (U.S. Pub. No. 2011/0066148), herein referred to as “Hamou”.
Examiner note: paragraph [00105] describes “the fixing portion 477 can be configured to include an elastic body 478 and a fixing block 479” and in light of 477 being missing from the Drawings, the fixing portion is being interpreted as a collection of reference numbers, even if not explicitly given a collective reference number. 
Regarding claim 22, Sun fails to disclose wherein the delivery portion further comprises a moving adjustment unit for gradually adjusting the movement of the movable bar, and 
wherein the moving adjustment unit comprises: 
an uneven portion formed along the longitudinal direction of the movable bar; and 
a fixing portion positioned inside the first grip portion in order to be coupled to the uneven portion and gradually fix the movement of the movable bar.  
However, Hamou discloses an electrode system (Abstract: drive unit for a high frequency electrode) wherein the delivery portion (distal end 12) further comprises a moving adjustment unit (Abstract: drive unit) for gradually adjusting the movement of the movable bar (coupling device 33), and 
wherein the moving adjustment unit (drive unit 50, Figs. 1-3) comprises: 
an uneven portion (groove 34) formed along the longitudinal direction of the movable bar (coupling device 33); and 
a fixing portion (portion of the device comprising bolt 61 & spring 64) positioned inside the first grip portion (housing body 51) in order to be coupled to the uneven portion ([0074]: bolt 61 is pressed by the spring 64 into the groove 34 on the coupling device 33 of the medical resector and engages in it) and gradually fix the movement of the movable bar ([0074]: The bolt 61 of the locking device 60 locks the coupling device 33 of the medical resector in the coupling device 73 of the drive unit 50 in the position shown in FIG. 4. This locking can be released; where a releasable locking mechanism is seen as gradually fixing the movement of the movable bar as any motion could be considered gradual).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the delivery portion of Sun to the delivery portion comprising the moving adjustment unit of Hamou for the purpose of providing the moving functionality within a single housing and for ease of cleaning, maintenance, and disinfection or sterilization between two uses (Hamou: [0010]). 
Regarding claim 23, Sun in view of Hamou discloses wherein the fixing portion comprises: 
an elastic body (spring 64) positioned inside the first grip portion (housing body 51; see Figs. 2 & 3 where spring 64 is within housing body 51); and 
a fixing block (bolt 61) having one side closely contacting the elastic body ([0074]: bolt 61 is pressed by the spring 64), and having the other side protruded to a first inner hole ([0074]: bolt 61 is pressed by the spring 64 into the groove 34).  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Hamou as applied to claim 23 above, and further in view of Jenson et al. (U.S. Pub. No. 2013/0131667), herein referred to as “Jenson”. 
Regarding claim 24, Sun in view of Hamou fail to disclose wherein the fixing portion further comprises a rolling wheel rotatably positioned on the fixing block.  
However, Jenson discloses a medical device with an actuator (Abstract: handle may include an actuation member for shifting the catheter between the first configuration and the second configuration) wherein the fixing portion (stop member 709 and spring 710) further comprises a rolling wheel (roll pin 706) rotatably positioned on the fixing block (lever 702) ([0055]: A roll pin 706 may be movably located in a downwardly inclined ramp 708).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the fixing portion of San in view of Hamou to include the rolling wheel of Jenson for the purpose of providing a locking/unlocking configuration (Jenson: [0056]-[0057]). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 6 above, and further in view of Biadillah et al. (U.S. Pub. No. 2012/0046657), herein referred to as “Biadillah”. 
Regarding claim 26, Sun fails to disclose wherein the movable bar comprises; 
an end block positioned inside the second grip portion; and 
a stepped portion formed in the size smaller than the end block, and positioned by being inserted into a through-hole of the connector portion.
However, Biadillah discloses a stent delivery device with a mono-polar electrocautery tip (Title: Stent Graft Fenestration; apparatus 100; Abstract: electrode), wherein the movable bar (actuator 112) comprises; 
an end block (elongated member 102) positioned inside the second grip portion (housing 302); and 
a stepped portion (portion of 112 where 306 is residing in Fig. 3B) formed in the size smaller than the end block (see Fig. 3B where there is a stepped-down, thinner portion of actuator 112), and positioned by being inserted into a through-hole (region of space in handle 300 where button 310 and second securing component are shown as touching) of the connector portion (handle 300).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the movable bar of Sun to the movable bar of Biadillah for the purpose of securing the handle to the actuator (movable bar) and including a ratcheting mechanism to maintain tension in the actuator (movable bar) (Biadillah: [0069]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 22-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of U.S. Patent No. 11045252. Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite an apparatus for stent delivery with a connector portion, an electrocautery tip, a delivery potion, a stent space portion, with first/second internal tubes, an external tube, first/second grip portions, a movement adjustment unit with an uneven portion, a fixing portion, an elastic body, a fixing block, and a rolling wheel. 
Claims 1, 7, 10-12, and 15-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 and 22-25 of U.S. Patent No. 11045252. Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite an apparatus for stent delivery with a connector portion, an electrocautery tip, a delivery portion, a stent space portion, a coupling portion, a variable ring, the shape/tapering of the variable ring, the adhesion pad, electrocautery protrusions and the shape/spacing of the electrocautery protrusion. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                      /LINDA C DVORAK/                                                                            Supervisory Patent Examiner, Art Unit 3794